DETAILED ACTION
This is a Non Final Office Action in response to the Request for Continued Examination filed on 01/15/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Response to Amendment
The amendment filed on 01/12/2021 has been entered. 
Status of Claims
Claims 1, 12, 15, 23, 31, 33 have been amended. Claims 2, 5-6, 8-9, 11, 13, 16-17, 19-22, 24-28 and 30 have been canceled. Claims 34-35 have been added. Claims 1, 3-4, 7, 10, 12, 14-15, 18, 23, 29, 31-35 are currently pending and have been examined. 
Response to Arguments
Applicant's arguments filed on 01/15/2021 have been fully considered but they are not persuasive. Please see reasons below.
Applicant submits on page 8 of the remarks that independent claims 1 and 12, as amended, are patentable over the cited combination of references (Shike in view of Fosburgh). 
Applicant submits that the cited combination of references (Shike in view of Fosburgh) simply does not teach or suggest the determination of a work route for performing grinding jobs by a floor grinder based on the degree of level as provided by the scout device and that further, the cited combination fails to teach or suggest the consideration of the grinding element affixed to the floor grinder when determining the work route and the respective construction operations on the work route. As noted above, the instant office action relies on the combination of (Shike, Fosburgh and Van Der Veen) for the teachings of these amended limitations. Specifically Van Der Veen discloses performing grinding jobs by a floor grinder and adjusting a grinding head to incorporate coarse and fine grinding in at least [0004-0005], [0012], [0032], and [0034-0035].
In response to applicant’s argument about the combination of references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim Objections
Claim 18 is objected to because of the following informalities:  the claim indicates “(Currently Amended)”, but the claim does not include any amended limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 7, 10, 12, 14-15, 18, 29, 31-33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0321763 (hereinafter; Shike) in view of US Pub. No. 2014/0316837 (hereinafter; Fosburgh) and further in view of US Pub. No. 2014/0154959 (hereinafter: Van Der Veen).
Regarding claim 1, Shike discloses:
A construction site status monitoring device comprising processing circuitry configured to: receive sensor data associated with a construction site [e.g. Shike [0008] discloses a construction planning system comprising a current topography data acquisition unit and a design topography data acquisition unit and a basic unit data acquisition unit configured to acquire basic unit data indicating conditions of a work machine in a construction site.]
the site map supporting deployment of a construction device comprising a working element, [e.g. Shike [0037-0038] disclose a drone configured to detect a current topography of the construction site, the drone having a camera that shoots the construction site from the sky and detects the current topography (i.e. generates a site map). [0111] discloses a computer system with a remote control unit that is configured to output a signal for remotely operating the construction machine based on the design topography.] 
and send instructions to control the construction device to perform the respective construction operations [e.g. Shike [0110-0111] disclose transmitting design topography to the construction machine and the working member being controlled based on the design topography. The computer system may have the remote control 
Although Shike discloses a construction monitoring device that generates a construction site map and determines a work route based on the site map, Shike does not specifically disclose the device comprising information about a degree of level of a floor at a plurality of locations. However Fosburgh discloses the following limitations: 
from a location sensor and a floor level sensor of a scout device, the sensor data comprising data indicating a measure of a degree of level of a floor at a plurality of locations within the construction site; [e.g. Fosburgh [0018] discloses receiving positioning signals from satellite-based or terrestrial-based positioning systems, pseudolites, etc, that can convey geospatial information which accurately convey the current terrain conformation including elevation of the ground (i.e. floor level) to construction management computing system. The construction management computing system can generate a terrain map in real-time which indicates the current terrain conformation at construction site. [0025] discloses another motorized asset that may report dimensional geospatial information comprising latitude, longitude and elevation (i.e. degree of level of a floor).]
generate a site map of the construction site based on the sensor data from the scout device, [e.g. Fosburgh [0018] discloses the construction management computing system can generate a terrain map in real-time which indicates the current terrain conformation at construction site.] 
determine, based on the site map, a job type, a work route within the construction site- and specified locations within the construction site on the work route for performing respective construction operations associated with the job type, [e.g. Fosburgh [0017-0018] disclose conveying parameters of the task to be performed such as the position where the task is to be performed and operating parameters to an asset in the construction site; location within a construction site where a motorized asset is to remove soil to a desired height (i.e. job type and location). Motorized assets are configured to collect and report geospatially-aware information while performing tasks. [0019] discloses processing geospatial information such that the terrain conformation along a route traveled by the motorized asset is conveyed in asset reports and gathering as many data points as possible to create and update real-time as construed model. [0020-0021] discloses using geospatial information to route or change plans for a project.] 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the monitoring device of Shike with the job type and location determination of Fosburgh using geospatial information including elevation of the ground in order to generate a terrain map in real-time that accurately conveys the current terrain conformation at the construction site (Fosburgh [0018]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Although Shike discloses a construction monitoring device that generates a construction site map supporting deployment of a construction device, Shike does not specifically disclose the 
the construction device being a floor grinder and the working element being an interchangeable grinding element affixed to the floor grinder, the interchangeable grinding element being configured for coarse grinding or fine grinding; [e.g. Van Der Veen [0004-0005] disclose a grinding apparatus for grinding a floor, comprising a body having a travelling mechanism which enables the body to travel across a floor while the apparatus is grinding. [0034-0035] disclose using different grinding heads and adjusting the grinding head to incorporate coarse grinding and finer grinding depending on what the floor requires.]
wherein the job type is floor grinding and the respective construction operations comprise course floor grinding or fine floor grinding to be performed based on the degree of level of the floor indicated on the site map at the specified locations on the work route, wherein the work route is determined based on the configuration of the interchangeable grinding element affixed to the floor grinder; [e.g. Van Der Veen [0004-0005] disclose a grinding apparatus for grinding a floor, comprising a body having a travelling mechanism which enables the body to travel across a floor while the apparatus is grinding. [0034-0035] disclose using different grinding heads and adjusting the grinding head to incorporate coarse grinding and finer grinding depending on what the floor requires and the direction that the apparatus is travelling.]
using the interchangeable grinding element affixed to the construction device at the specified locations on the work route. [e.g. Van Der Veen [0034-0035] disclose using 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the construction monitoring device that generates a construction site map supporting deployment of a construction device of Shike with the floor grinding apparatus of Van Der Veen that includes a first and second grinding heads enabling the apparatus to cover a greater surface area (Van Der Veen [0030]) because the references are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 3 and 14, Shike discloses:
The construction site status monitoring device of Claim 1; the construction site status monitoring system of Claim 12, wherein the processing circuitry is further configured to cause the scout device to collect the sensor data associated with the construction site. [e.g. Shike discloses a construction planning system that comprises a topography data acquisition unit and a design topography data acquisition unit.]
Regarding claim 4, Shike discloses:
The construction site status monitoring device of Claim 1, wherein the processing circuitry is further configured to: receive a site plan; [Shike [0038-0039] disclose receiving design topography of the construction site and using the information terminal to create 2D or 3D design topography data. The construction planning system has a support center in communication with the computer system, the support center changes the design topography needed in the construction site and generates 3D image 
compare the site plan to the site map; [e.g. Shike [0093] discloses comparing the current topography with the design topography. [0121] discloses displaying current topography data with design topography data and visualizing differences between the current topography data and the design topography data in the 3D image data to that the worker or manager can grasp before the construction, a range to be constructed, and a shape and the like during the construction or after the construction. (See at least Figure 14)]
and identify deviations from the site plan based on the comparison of the site plan to the site map; [e.g. Shike [0121] discloses a display for visualizing differences between the current topography data and the design topography data in the 3D image data to that the worker or manager can grasp before the construction, a range to be constructed, and a shape and the like during the construction or after the construction. (See at least Figure 14)]
wherein the processing circuitry is configured to send the instructions to control the working element of the construction device based on the deviations from the site plan. [e.g. Shike [0110-0111] disclose transmitting the design topography data to the construction machine and controlling the working member based on the changed design topography data.] 

The construction site status monitoring device of Claim 1; the construction site status monitoring system of Claim 12, wherein the processing circuitry is further configured to cause the work route to be displayed on a graphic user interface. [e.g. Shike discloses a display device capable of displaying image data including the design topography in at least [0044], [0054], [0062], [0068].] 
Regarding claim 10, Shike discloses:
The construction site status monitoring device of Claim 1, wherein the processing circuitry is further configured to cause the site map to be displayed on a graphic user interface. [e.g. Shike [0062], Figs. 7-8 disclose an output device that includes a display device capable of displaying image data. The design topography are displayed on the output device.] 
Regarding claim 12, Shike discloses:
A construction site status monitoring system comprising: a scout device comprising a location sensor [e.g. Shike [0059] discloses a position detecting device that receives signals from antennas. The position detecting device detects and outputs positions of antennas in a global coordinate system and an azimuth direction by using the signals acquired from the antennas.] 
and a construction site status monitoring device comprising processing circuitry configured to: receive the sensor data associated with a construction site from the scout device; [e.g. Shike [0008] discloses a construction planning system comprising a current topography data acquisition unit and a design topography data acquisition unit 
the site map supporting deployment of the construction device; [e.g. Shike [0037-0038] disclose a drone configured to detect a current topography of the construction site, the drone having a camera that shoots the construction site from the sky and detects the current topography (i.e. generates a site map). [0111] discloses a computer system with a remote control unit that is configured to output a signal for remotely operating the construction machine based on the design topography.]
and send instructions to control the construction device to perform the respective construction operations [e.g. Shike [0110-0111] disclose transmitting design topography to the construction machine and the working member being controlled based on the design topography. The computer system may have the remote control unit configured to output a control signal for remotely operating the construction machine based on the design topography data. The remote control unit remotely controls the construction machine.]
Although Shike discloses a construction monitoring device that generates a construction site map and determines a work route based on the site map, Shike does not specifically disclose the device comprising information about a degree of level of a floor at a plurality of locations. However Fosburgh discloses the following limitations: 
and a floor level sensor, the scout device being configured to capture sensor data from the location sensor and the floor level sensor, the 3Application No.: 15/446,056 sensor data comprising data indicating a measure of a degree of level of a floor at a plurality of locations within the construction site; [e.g. Fosburgh [0018] discloses receiving positioning signals from satellite-based or terrestrial-based positioning systems, pseudolites, etc, that can convey geospatial information which accurately convey the current terrain conformation including elevation of the ground (i.e. floor level) to construction management computing system. The construction management computing system can generate a terrain map in real-time which indicates the current terrain conformation at construction site. [0025] discloses another motorized asset that may report dimensional geospatial information comprising latitude, longitude and elevation (i.e. degree of level of a floor).]
generate a site map of the construction site based on the sensor data from the scout device, [e.g. Fosburgh [0018] discloses the construction management computing system can generate a terrain map in real-time which indicates the current terrain conformation at construction site.] 
determine, based on the site map, a job type, a work route within the construction site, and specified locations within the construction site on the work route for performing respective construction operations associated with the job type, [e.g. Fosburgh [0017-0018] disclose conveying parameters of the task to be performed such as the position where the task is to be performed and operating parameters to an asset in the construction site; location within a construction site where a motorized asset is to remove soil to a desired height (i.e. job type and location). Motorized assets are configured to collect and report geospatially-aware information while performing tasks. [0019] discloses processing geospatial information such that the terrain conformation 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the monitoring device of Shike with the job type and location determination of Fosburgh using geospatial information including elevation of the ground in order to generate a terrain map in real-time that accurately conveys the current terrain conformation at the construction site (Fosburgh [0018]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Although Shike discloses a construction monitoring device that generates a construction site map supporting deployment of a construction device, Shike does not specifically disclose the construction device being a floor grinder. However, Van Der Veen discloses the following limitation: 
a construction device comprising a floor grinder having a working element affixed to the floor grinder, the working element comprising an interchangeable grinding element configured for coarse grinding or fine grinding; [e.g. Van Der Veen [0004-0005] disclose a grinding apparatus for grinding a floor, comprising a body having a travelling mechanism which enables the body to travel across a floor while the apparatus is grinding. [0034-0035] disclose using different grinding heads and adjusting the grinding 
wherein the job type is floor grinding and the respective construction operations comprise course floor grinding or fine floor grinding to be performed based on the degree of level of the floor indicated on the site map at the specified locations on the work route, wherein the work route is determined based on the configuration of the interchangeable grinding element affixed to the floor grinder; [e.g. Van Der Veen [0004-0005] disclose a grinding apparatus for grinding a floor, comprising a body having a travelling mechanism which enables the body to travel across a floor while the apparatus is grinding. [0034-0035] disclose using different grinding heads and adjusting the grinding head to incorporate coarse grinding and finer grinding depending on what the floor requires and the direction that the apparatus is travelling.]
using the interchangeable grinding element affixed to the construction device at the specified locations on the work route. [e.g. Van Der Veen [0034-0035] disclose using different grinding heads and adjusting the grinding head to incorporate coarse grinding and finer grinding depending on what the floor requires and the direction that the apparatus is travelling.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the construction monitoring device that generates a construction site map supporting deployment of a construction device of Shike with the floor grinding apparatus of Van Der Veen that includes a first and second grinding heads enabling the apparatus to cover 
Regarding claim 15, Shike discloses:
The construction site status monitoring system of Claim 12, wherein the processing circuitry is further configured to: receive a site plan; 4Application No.: 15/446,056 [Shike [0038-0039] disclose receiving design topography of the construction site and using the information terminal to create 2D or 3D design topography data. The construction planning system has a support center in communication with the computer system, the support center changes the design topography needed in the construction site and generates 3D image data and the like. [0078] and Fig. 11 disclose a construction planning system, the computer system has a design topography data acquisition unit.]
compare the site plan to the site map; [e.g. Shike [0093] discloses comparing the current topography with the design topography. [0121] discloses displaying current topography data with design topography data and visualizing differences between the current topography data and the design topography data in the 3D image data to that the worker or manager can grasp before the construction, a range to be constructed, and a shape and the like during the construction or after the construction. (See at least Figure 14)]
and identify deviations from the site plan based on the comparison of the site plan to the site map; [e.g. Shike [0121] discloses a display for visualizing differences between the current topography data and the design topography data in the 3D image data to that the worker or manager can grasp before the construction, a range to be 
wherein the processing circuitry is configured to send the instructions to control the construction device [e.g. Shike [0110-0111] disclose transmitting the design topography data to the construction machine and controlling the working member based on the changed design topography data.]
Although Shike discloses a construction monitoring device that generates a construction site map supporting deployment of a construction device, Shike does not specifically disclose the construction device being a floor grinder. However, Van Der Veen discloses the following limitation: 
to use the interchangeable grinding element affixed to the construction device based on the deviations from the site plan. [e.g. Van Der Veen [0034-0035] disclose using different grinding heads and adjusting the grinding head to incorporate coarse grinding and finer grinding depending on what the floor requires and the direction that the apparatus is travelling.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the construction monitoring device that generates a construction site map supporting deployment of a construction device of Shike with the floor grinding apparatus of Van Der Veen that includes a first and second grinding heads enabling the apparatus to cover a greater surface area (Van Der Veen [0030]) because the references are reasonably pertinent to the problem with which Applicant is concerned.

The construction site status monitoring device of claim 1, wherein the scout device comprises wheels or tracks, and the scout device is configured to navigate the construction site on the wheels or tracks to collect the sensor data associated with the construction site. [e.g. Fosburgh [0027] discloses using vehicles with wheels and using known distance between antenna and ground beneath the wheels or treads of the vehicle to determine terrain conformation. (See at least Fig. 3A)]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the monitoring device of Shike with the vehicles that determine terrain conformation of Fosburgh in order to generate a terrain map in real-time that accurately conveys the current terrain conformation at the construction site (Fosburgh [0018]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 31, Shike discloses:
The construction site status monitoring device of claim 1, wherein the processing circuitry is configured to: compare the site map to a site plan; [e.g. Shike [0093] discloses the construction machine compares the current topography with the design topography as a target shape, thereby acquiring the construction performance data. The computer system may acquire the current topography information from the 
Although Shike discloses a construction monitoring device that generates a construction site map supporting deployment of a construction device and comparing a site map to a site plan, Shike does not specifically disclose determine locations for performing the construction operations based on the comparison. However, Fosburgh discloses the following limitations: 
and determine the specified locations on the work route for performing the respective construction operations associated with the job type based on the comparison between the site map and the site plan, [e.g. Fosburgh [0018] discloses a location within a construction site where a motorized asset (e.g. a grader) is to remove soil to a desired height. Motorized asset is configured to collect and report geospatially-aware information while performing tasks which is conveyed in asset report to construction management computing system.”]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the monitoring device of Shike with the job type and location determination of Fosburgh using geospatial information including elevation of the ground in order to generate a terrain map in real-time that accurately conveys the current terrain conformation at the construction site (Fosburgh [0018]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 


the respective construction operations comprising floor grinding an incline in the floor of the construction site, floor grinding a decline in the floor of the construction site, or grinding traction ridges in the floor of the construction site. [e.g. Van Der Veen [0004-0005] disclose a grinding apparatus for grinding a floor, comprising a body having a travelling mechanism which enables the body to travel across a floor while the apparatus is grinding. [0012], [0032], [0034-0035] disclose using different grinding heads, positioning the grinding heads in an arc position relative to the body (60, 90, 180 degree) and adjusting the grinding head to incorporate coarse grinding and finer grinding depending on what the floor requires and the direction that the apparatus is travelling. Examiner notes that depending on the placement or the position of the grinding heads the grinding apparatus can be used to grind an incline or decline of the floor surface.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the construction monitoring device that generates a construction site map supporting deployment of a construction device of Shike with the floor grinding apparatus of Van Der Veen that includes a first and second grinding heads enabling the apparatus to cover a greater surface area (Van Der Veen [0030]) because the references are reasonably pertinent to the problem with which Applicant is concerned.

The construction site status monitoring device of claim 1, wherein the processing circuitry configured to determine the specified locations for performing 6Application No.: 15/446,056 the respective construction operations associated with the job type is configured to prioritize the respective construction operations based on the job type. [e.g. Fosburgh [0044] discloses re-ordering work priorities based on unexpected work conditions, progress of the project, current conditions, et.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the monitoring device of Shike with the data recorded ad reported in a geospatial context to help prioritize or re-order work of Fosburgh in order to generate a terrain map in real-time that accurately conveys the current terrain conformation at the construction site (Fosburgh [0018]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
 a construction monitoring device that generates a construction site map supporting deployment of a construction device and comparing a site map to a site plan, Shike does not specifically disclose determine locations for performing the construction operations based on the comparison. However, Fosburgh discloses the following limitations:
The construction site status monitoring device of claim 1, wherein the processing circuitry is configured to determine the specified locations on the work route for performing the respective construction operations based on the job type. [e.g. Fosburgh [0018] discloses a location within a construction site where a motorized asset (e.g. a grader) is to remove soil to a desired height. Motorized asset is configured to collect and report geospatially-aware information while performing tasks which is conveyed in asset report to construction management computing system.”]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the monitoring device of Shike with the job type and location determination of Fosburgh using geospatial information including elevation of the ground in order to generate a terrain map in real-time that accurately conveys the current terrain conformation at the construction site (Fosburgh [0018]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 

The construction site status monitoring device of claim 1, wherein the construction site is within a space bounded by walls, a floor, and a ceiling. [Fosburgh [0043] discloses that real-time as-constructed model is not limited to terrain conformation alone and also comprises structures and features which are subsurface as well as above ground structures and features including, but not limited to, pipes, conduits, ditches, buildings, walls, roads, culverts, foundations, poles, and the like which are found at a construction site.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the monitoring device of Shike with the job type and location determination of Fosburgh using geospatial information including elevation of the ground in order to generate a terrain map in real-time that accurately conveys the current terrain conformation at the construction site (Fosburgh [0018]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shike in view of Fosburgh, further in view of Van Der Veen and further in view of US Pub. No. 2016/0170411 (hereinafter; Wei).
Regarding claim 23, Shike discloses:
A construction site status monitoring device comprising processing circuitry configured to: receive sensor data associated with a construction site [e.g. Shike [0008] discloses a construction planning system comprising a current topography data acquisition unit and a design topography data acquisition unit and a basic unit data acquisition unit configured to acquire basic unit data indicating conditions of a work machine in a construction site.]
from a land-based, autonomous scout device[e.g. Shike [0037], [0066], [0156] discloses an unmanned vehicle.] 
the site map supporting deployment of a construction device comprising a working element, [e.g. Shike [0037-0038] disclose a drone configured to detect a current topography of the construction site, the drone having a camera that shoots the construction site from the sky and detects the current topography (i.e. generates a site map). [0111] discloses a computer system with a remote control unit that is configured to output a signal for remotely operating the construction machine based on the design topography.]
and send instructions to control the construction device [e.g. Shike [0110-0111] disclose transmitting design topography to the construction machine and the working member being controlled based on the design topography. The computer system may  
Although Shike discloses a construction monitoring device that generates a construction site map and determines a work route based on the site map, Shike does not specifically disclose the device comprising information about a degree of level of a floor at a plurality of locations. However Fosburgh discloses the following limitations: 
having a location sensor and a floor level sensor for obtaining the sensor data, the sensor data comprising data indicating a measure of a degree of level of a floor at a plurality of locations within the construction site; [e.g. Fosburgh [0018] discloses receiving positioning signals from satellite-based or terrestrial-based positioning systems, pseudolites, etc, that can convey geospatial information which accurately convey the current terrain conformation including elevation of the ground (i.e. floor level) to construction management computing system. The construction management computing system can generate a terrain map in real-time which indicates the current terrain conformation at construction site. [0025] discloses another motorized asset that may report dimensional geospatial information comprising latitude, longitude and elevation (i.e. degree of level of a floor).]
generate a site map of the construction site based on the sensor data from the scout device, 
determine, based on the site map, a job type, and a configuration of the interchangeable grinding element currently attached to the construction device, a work route within the construction site and specified locations on the work route for performing respective construction operations associated with the job type, [e.g. Fosburgh [0017-0018] disclose conveying parameters of the task to be performed such as the position where the task is to be performed and operating parameters to an asset in the construction site; location within a construction site where a motorized asset is to remove soil to a desired height (i.e. job type and location). Motorized assets are configured to collect and report geospatially-aware information while performing tasks. [0019] discloses processing geospatial information such that the terrain conformation along a route traveled by the motorized asset is conveyed in asset reports and gathering as many data points as possible to create and update real-time as construed model. [0020-0021] discloses using geospatial information to route or change plans for a project.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the monitoring device of Shike with the job type and location determination of Fosburgh using geospatial information including elevation of the ground in order to generate a terrain map in real-time that accurately conveys the current terrain conformation at the construction site (Fosburgh [0018]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 

the construction device being a floor grinder and the working element being an interchangeable grinding element affixed to the floor grinder, the interchangeable grinding element being configured for coarse grinding or fine grinding; [e.g. Van Der Veen [0004-0005] disclose a grinding apparatus for grinding a floor, comprising a body having a travelling mechanism which enables the body to travel across a floor while the apparatus is grinding. [0034-0035] disclose using different grinding heads and adjusting the grinding head to incorporate coarse grinding and finer grinding depending on what the floor requires.] 
wherein the job type is floor grinding and the respective construction operations comprise course floor grinding or 5Application No.: 15/446,056 fine floor grinding to be performed based on the degree of level of the floor indicated on the site map at the specified locations on the work route, [e.g. Van Der Veen [0004-0005] disclose a grinding apparatus for grinding a floor, comprising a body having a travelling mechanism which enables the body to travel across a floor while the apparatus is grinding. [0034-0035] disclose using different grinding heads and adjusting the grinding head to incorporate coarse grinding and finer grinding depending on what the floor requires and the direction that the apparatus is travelling.]
to cause the interchangeable grinding element affixed to the construction device of the construction device to perform the respective construction operations at the specified locations on the work route. [e.g. Van Der Veen [0004-0005] disclose a grinding apparatus for grinding a floor, comprising a body having a travelling mechanism which enables the body to travel across a floor while the apparatus is grinding. [0034-0035] disclose using different grinding heads and adjusting the grinding head to incorporate coarse grinding and finer grinding depending on what the floor requires and the direction that the apparatus is travelling.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the construction monitoring device that generates a construction site map supporting deployment of a construction device of Shike with the floor grinding apparatus of Van Der Veen that includes a first and second grinding heads enabling the apparatus to cover a greater surface area (Van Der Veen [0030]) because the references are reasonably pertinent to the problem with which Applicant is concerned.
Although Shike discloses a construction monitoring device that generates a construction site map and determines a work route based on the site map, supporting deployment of a construction device, Shike does not specifically disclose minimizing distance traveled. However, Wei discloses the following limitations:
wherein the work route is determined from the site map based on minimizing distance traveled by the construction device when traversing the work route; [e.g. Wei [0045] discloses “In embodiments where controller and planning functions are distributed, the new route may be locally generated at the machine 118. Many route planning algorithms exist, such as a least cost algorithm that can determine a new direction that avoids the unacceptable terrain and minimizes travel distance to the ultimate destination.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the construction monitoring device that generates a construction site map supporting deployment of a construction device of Shike with the route planning to minimize travel distance of Wei in order to avoid obstructions and traverse between work areas in real time (Wei abstract) because the references are reasonably pertinent to the problem with which Applicant is concerned.
 
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shike in view of Fosburgh, further in view of Van Der Veen and further in view of US Pub. No. 2010/0022168 (hereinafter; Kilgren).
Regarding claim 34, Although Shike discloses a construction monitoring device that generates a construction site map and determines a work route based on the site map, supporting deployment of a construction device, Shike does not specifically disclose a robotic vehicle configured to automatically perform the respective construction operations. However, Kilgren discloses the following limitations:
The construction site status monitoring device of claim 1, wherein the construction device is a robotic vehicle that is configured to automatically perform the respective construction operations using the interchangeable grinding element affixed to the construction device at the specified locations on the work route in response to the receiving the instructions. [e.g. Kilgren [0005], [0040], [0069], [0078] disclose automatically adjusting and controlling the floor grinding machine.]  
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the monitoring device of Shike with the automatic leveling and adjusting of the floor grinding machine of Kilgren in order to continuously control the machine during leveling of the floor (Kilgren [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683